NUMBER 13-20-00562-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


    IN RE PORT ISABEL LOGISTICAL OFFSHORE TERMINAL, INC.


                       On Petition for Writ of Mandamus.


                                       ORDER
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      By this original proceeding, relator Port Isabel Logistical Offshore Terminal, Inc.

argues that the trial court abused its discretion by entering an order on December 8, 2020

which is “inconsistent with a previously-affirmed judgment and not related to the singular

issue for which the case [was] remanded.” Relator has filed an Emergency Motion for

Stay of the December 8, 2020 order, arguing that: (1) the December 8, 2020 order permits

real party in interest Subsea 7 Port Isabel LLC to remove improvements from the subject

property which allegedly belong to relator; (2) trial court issued its own stay of the
December 8, 2020 order but that stay expires on January 22, 2021; and (3) relator will

suffer irreparable harm if this Court does not stay the order.

       Having reviewed the motion and the record documents provided by relator, this

Court finds that the Motion for Emergency Stay is meritorious and should be granted.

Accordingly, we GRANT the motion and the trial court’s December 8, 2020 order in this

cause is hereby STAYED until the petition for writ of mandamus may be disposed of on

its merits or until further order of this Court.

                                                                 PER CURIAM

Delivered and filed on the
20th day of January, 2021.




                                                   2